329 F.2d 779
Robert E. Lee GRESHAM, Sr., Appellant,v.UNITED STATES of America, Appellee.
No. 7562.
United States Court of Appeals Tenth Circuit.
April 6, 1964.

Merrick S. Wing, Denver, Colo., for appellant.
Lawrence A. McSoud, Asst. U.S. Atty.  (John M. Imel, U.S. Atty., on the brief), for appellee.
Before BREITENSTEIN, HILL and SETH, Circuit Judges.
PER CURIAM.


1
Appellant was indicted, found guilty by a jury, and sentenced for a violation of 18 U.S.C. 2115.  In his motion for relief under 28 U.S.C. 2255 he asserts deprivation of constitutional rights because of the insufficiency of the indictment.  An examination of the indictment establishes that it satisfies the principles summarized in Clay v. United States, 10 Cir., 326 F.2d 196, 198.  The motion raised only a question of law and the trial court did not abuse its discretion in failing to appoint counsel or grant a hearing.


2
Affirmed.